Citation Nr: 0512612	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  94-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently rated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
February 1970, and from September 1971 to December 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1990 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's claim for an increased 
rating for his low back disability.  In June 1996, April 
1999, and January 2001, the Board remanded the case for the 
additional development of relevant evidence.  In a May 2003 
rating decision, the RO increased the rating for the low back 
disability from 40 percent to 60 percent.  In March 2005, the 
veteran wrote to say that he wishes to withdraw his appeal.


FINDINGS OF FACT

1.  The veteran has pending on appeal before the Board a 
claim for an increased rating for a low back disability, as 
to which the RO granted an increased rating during the course 
of the appeal.

2.  On March 30, 2005, prior to the promulgation of a 
decision in this appeal, the veteran submitted a request to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In May 2005, the veteran wrote to say that he wishes to 
withdraw his appeal.  Hence, there remain no allegations of 
error of fact or law for appellate consideration, and the 
appeal is deemed withdrawn.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


